DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,954,951
Nuccio
United States Patent 7,686,041
Eidsmore et al.
Fast Loop Module Application Guide
Swagelok
Positive Displacement Flow Meter DON
Flow Network

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eidsmore et al. in view of Swagelok, Nuccio, and Flow Network.
et al. teach that it is known to provide a manifold defining a sample flow-through conduit in the form of a flow-through assembly based on a manifold (reference item 10) with various components including a valve (reference item 12) disposed on the manifold and flow regulators (reference item 13).  The valve and/or the regulator function for regulating fluid flow into the sample flowthrough conduit.
Eidsmore et al. do not teach using the manifold with a flowmeter.  Swagelok teaches a fluid sampling system for a fast loop process having a valve (reference items BV1 and BV2) for regulating fluid flow from the fast loop process, a flow meter (reference item FI), and an outlet to which the sample flows to an analyzer.  See at least the figure and description on page 5.  
Eidsmore et al. and Swagelok teaches a sampling system as claimed except that the flowmeter is not taught as measuring the sample size (volume) of the flow.  Nuccio teaches that it is known to use a flowmeter to measure the volume of a sample.  A controller can be used to operate a valve.  See at least column 6 (lines 30-41).
Flow Network teaches that known gear flow meters can have various resolutions as shown at least on page 6.  The resolutions (pulse per gallon) are based on the type and number of Hall sensors and, of course, the gears.    The resolutions can be selected for different flow rates and can range from around 100 pulses per gallon to over 42,000 pulses per gallon.
Therefore, Eidsmore et al., Swagelok, Nuccio, and Flow Network teach a fluid sampling system comprising a manifold defining a sample flow-through conduit in fluid communication with a sample fluid outlet, a valve disposed on the manifold for regulating fluid flow into the sample flowthrough conduit, a gear-type flow meter in fluid communication with the sample flow-through conduit for measuring a volume of a sample allowed to flow through the sample fluid outlet from which the sample measured by the gear-type flow meter exits the sample flow-through conduit and wherein the gear-type flow meter has a resolution of about 13,000 pulses per gallon of fluid measured, and a computer for controlling actions of the solenoid valve and/or the flow meter.
Swagelok further teach the use of an analyzer for the fluid sample.  The results of the analysis will, of course, have to be transmitted (using some communications device) to some location (local or remote) so that the information can be accessed by a user.  With regard to claims 1 and 14 the claimed transmitted information does not structurally differentiate the claimed system/adapter over the prior art.  The disclosed/claimed system/adapter do not actually measure or calculate the information that is transmitted.  In fact the information that is transmitted only need be "related to" the claimed values.  Finally, the claimed values appear to be information that is commonly known.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Rogers whose telephone number is (571)272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856